Title: To Alexander Hamilton from James McHenry, 18 July 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War department 18th. July 1799
          
          The enclosed is an extract of a letter from Mr. John Stockton who acted as Agent to form the Contracts in the State of Delaware. As a rendezvous is proposed by a Subaltern other than those you prescribed it will be proper it should receive your sanction before I can give any orders respecting it—
          I am Sir with great Respect Your obedient servant
          
            James McHenry
          
          Major General Hamilton
        